Title: To Thomas Jefferson from William Short, 31 July 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague July 31 1792

Since my last I have recieved and had a copy taken of the declaration of the King of Prussia, which I have the honor of inclosing. The Imperial and Prussian ministers recieved here the night before last, that of the Duke of Brunswic dated at Coblence the 25th. inst. I had just recieved the loan of it and was having a copy of it also taken, when I recieved the supplement to the gazette of Leyden of this morning  which contains it, and therefore refer you to it for this important piece having the honor to inclose you that paper.
It is not yet known of course what effect this declaration will produce in France—nor in the national assembly, where they have been for some time occupied wholly in making and hearing speeches against the Marquis de la fayette. The form in which this proposition and menace of the Duke of Brunswic comes is certainly the most humiliating possible—still I am fully convinced if he can inspire the inhabitants with any degree of confidence in his promises, there are few who will not adhere to them; I speak of those who have any kind of property, or means of honest subsistance. The factions which have lately domineered, the system adopted for violating all the bonds of civil society and destroying all the remaining bases of property, have disgusted all except the sans culottes and their leaders, with the present order of things if it is not a solecism to give that name to the most perfect and universal disorder which ever reigned in any country. Those who from the beginning took part in the revolution, will not now enlist under the banners of the Duke of Brunswic, but they will most of them wish him success; so perfectly have they been disgusted, by the follies, injustice, and atrocities of the Jacobins, with the attempts they made to establish in France a representative government on the principles of the constitution. The Marquis de la fayette, although he must now see and feel the impossibility of supporting a system which has concentrated all power in the hands of the most mad, wicked and atrocious assembly that ever was collected in any country, yet I doubt whether he will cease resistance and that from a principle of delicacy and attachment to public opinion and the qu’en dirá-t-on, which has unfortunately for him and his country too much influenced him in the painful career he has had to run, where he was surrounded constantly, by des intreguants (happily for us we have no term to describe this contemptible class of people as yet) and decieved from the beginning by those whom he considered as virtuous and as disinterested as himself. The report of his duel &c. mentioned in my last was unfounded and seemed to have been circulated with design.
It is expected the Duke of Brunswic will immediately commence his operations—that a part of his forces will blockade the fortified places of the frontiers of France—and that different columns will march on Paris, from two or three different points.
The emigrants in general are much mortified by the address of the Duke of Brunswic—the nobility clergy and Parliaments really supposed that the Emperor & Co. had taken arms for them. The Envoy of the Princes here pretends now that they never in fact wished  to see the ancien regime re-established, although they were obliged to say so in order to induce all the friends of it to come and join them. On the whole it appears evident now that all the different classes of the emigrants decieved and endeavoured to impose on each other and that the Princes really have imposed on them all. Yet I think it not impossible when the King gets into their hands that by intrigues, alarms, fears, threats, complaints &c. &c. &c.—they will persuade the poor unhappy monarch (should he survive the storm) that no other system is possible—or at least that the shortest way of re-establishing order is to begin with a system which has already existed—and after that make such changes as he shall think necessary, or as shall be found of public necessity and utility.
The sections of Paris are now assembled to give their opinion on the question of declaring the King’s decheance, proposed at the bar of the assembly in a petition of some deputies of the federés who came to Paris on the 14th. of the month. This would surprize you if you had not seen already so many proofs of the folly of these people and particularly of their leaders.
I have not yet had the honor of recieving the letter you announced me in yours of Jany. 23—nor any other since that date. One which M. Dumas lately communicated to me from you to him of June 3. increases much my anxiety on that subject. The newspapers you were so good as to promise should be sent regularly to Amsterdam, have not yet come to hand—nor the journals of the two houses nor acts of the last session. I have the honor most respectfully, Dear Sir, your most obedient & most humble servant

W Short

